



Exhibit 10.1

INTRICON CORPORATION

DEFERRED COMPENSATION PLAN

(Effective April 26, 2006)

1.

Purpose

 

The purpose of the IntriCon Corporation Deferred Compensation Plan (“Plan”) is
(1) to establish certain terms and conditions upon which a certain grantee of
Restricted Stock Units under the IntriCon Corporation 2006 Equity Incentive Plan
(“EIP”) who is an employee of IntriCon Corporation or any subsidiary of IntriCon
Corporation , may defer the compensation associated with the award of such Units
and (2) to establish certain provisions applicable to an award of Deferred Stock
to a certain grantee under the EIP who is an employee of IntriCon Corporation or
any subsidiary of IntriCon Corporation. This Plan is intended to constitute a
nonqualified deferred compensation retirement plan which, in accordance with
Sections 201(2), 301(a) (3) and 401(a) (l) of the Employee Retirement Income
Security Act of 1974, as amended, is unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. This Plan shall be effective as
of April 26, 2006.

2.

Definitions

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context. All other capitalized
terms used and not defined herein shall have the respective meanings given to
them in the EIP or IntriCon Corporation 2006 Equity Incentive Plan Restricted
Stock Unit Agreement (For Employees)(“Award Agreement”) or Deferred Stock Grant
Agreement (“Grant Agreement”).

2.1         “Company” shall mean IntriCon Corporation, a Pennsylvania
corporation and any successor to the Company as a result of a statutory merger,
or any other form of reorganization of the business of the Company. The Company
is the sponsor of this Plan.

2.2         “Employee” shall mean an individual who is employed by the Company,
or a subsidiary of the Company, and is an employee under the usual common law
rules applicable in determining the employer-employee relationship

2.3         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.

2.4         “Key Employee” shall mean an Employee who, in the sole discretion of
the Committee, is determined to be a member of a select group of management or
highly compensated employees within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(l) of ERISA.

 

 

 


--------------------------------------------------------------------------------


 

 

2.5         “Participant” shall mean any individual who: (a) is a grantee of
Restricted Stock Units or Deferred Stock under the EIP, (b) is a Key Employee,
(c) has been designated by the Committee in its sole discretion in writing to be
a participant in this Plan, and (d) has not otherwise lost his/her participant
status under the terms of this Plan. The Committee shall consider such factors
as it determines, in its sole discretion, to be appropriate in the selection of
a Key Employee for participation in this Plan. Notwithstanding anything in this
Plan to the contrary, the Committee may exclude, in its sole discretion, any
Participant from continued participation in this Plan, or may take any action
that it considers necessary or appropriate if it reasonably determines in good
faith that the exclusion of a Participant or further action is necessary in
order for this Plan to qualify or to continue to qualify as maintained by the
Company primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
ERISA.

2.6         “Plan” shall mean the IntriCon Corporation Deferred Compensation
Plan, as may be amended from time to time. The Plan includes the provisions set
forth herein and (1) in the case of an award of Restricted Stock Units, the
Award Agreement and the IntriCon Corporation 2006 Equity Incentive Plan
Restricted Stock Unit Employee Deferred Compensation Election, and (2) in the
case of an award of Deferred Stock, the Grant Agreement. This Plan is intended
to constitute an “unfunded” plan of deferred compensation for a Participant for
tax purposes and for purposes of Title I of ERISA.

2.7         “Plan Administrator” shall mean the Committee.

2.8         “Plan Year” shall mean the twelve (12) consecutive month period
beginning on each January 1st and ending on the following December 31st. The
initial Plan Year of the Plan shall begin on the Effective Date and end on
December 31, 2006.

3.

Participation/Deferred Compensation

3.1          Effective Date of Participation. A Key Employee who is designated
by the Committee for participation in this Plan shall be eligible to participate
in this Plan as of the date that the Committee provides an Award Agreement or
Grant Agreement, to him/her. A Key Employee shall become a Participant by timely
entering into a Deferral Election as referenced in the Award Agreement or by
executing a Grant Agreement, as applicable. The compensation deferred (benefit)
under this Plan shall be the Shares issuable under the Units and related
Dividend Equivalents described in the Award Agreement or the shares described in
the Grant Agreement, as applicable.

3.2          Cessation of Participation. An individual shall cease to be a
Participant for all purposes under this Plan on the date on which he/she ceases
to have undistributed Shares that were subject to a deferral election under the
Award Agreement or the termination of his/her rights under the Grant Agreement,
as applicable.

4.

Claims Procedure For Benefits

 

4.1           Claims Procedure for Benefits.

 

 

2

 


--------------------------------------------------------------------------------


 

 

(a)          Initial Request for Information/Claim. Any request for specific
information or a claim with respect to a benefit under this Plan must be made to
the Plan Administrator in writing by a Participant, or in the event of the death
of a Participant, the beneficiary of the Participant. The Plan Administrator
shall not recognize an oral communication as a formal request or claim for
benefits under this Plan. Written notice of the disposition of a claim shall be
furnished to the claimant within ninety (90) days after the application for
benefits is filed with the Plan Administrator, unless special circumstances
require an extension of time for processing the claim. If such an extension of
time for processing is required, the Plan Administrator shall furnish the
claimant written notice of the extension prior to the termination of the initial
ninety (90) day period. In no event shall such an extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render its decision.

(b)          Appeals of Denied Claims for Benefits. In the event that any claim
for a benefit is denied in whole or in part, or any benefit is forfeited under
the provisions of this Plan, the claimant whose claim has been so denied or
benefit forfeited, shall be notified of such denial or forfeiture in writing by
the Plan Administrator. The notice advising of the denial or forfeiture shall
specify the reason or reasons for denial or forfeiture, make specific reference
to pertinent provisions of the Plan, shall describe any additional material or
information necessary for the claimant to perfect the claim (explaining why such
material or information is needed), and shall advise the Participant or
beneficiary, as applicable, of the procedure for the appeal of such denial or
forfeiture, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review. All appeals shall be made through the following procedure:

(i)           The claimant whose claim has been denied or benefits forfeited
shall file with the Plan Administrator a notice of desire to appeal the denial
or forfeiture. Such notice shall be filed within sixty (60) days of notification
by the Plan Administrator of the claim denial or forfeiture, shall be made in
writing, and shall set forth all of the facts upon which the appeal is based. An
appeal that is not timely filed shall be barred.

(ii)          The Plan Administrator, within thirty (30) days of receipt of the
notice of appeal of the claimant, shall establish a hearing date on which the
claimant (or his attorney or other authorized representative) may make an oral
presentation to the Plan Administrator in support of the appeal of the claimant.
The claimant (or representative) shall have the right to submit written or oral
evidence and argument in support of his/her claim at such hearing. The claimant
shall be given not less than ten (10) days' notice of the date set for the
hearing. At the hearing (or prior thereto upon five (5) business days' written
notice to the Plan Administrator), the claimant (or representative) shall have
an opportunity to review all

 

3

 


--------------------------------------------------------------------------------


 

documents, records, and other information which are pertinent to the claim at
issue and to receive copies thereof without charge.

(iii)        The Plan Administrator shall consider the merits of the written and
oral presentations of the claimant, the merits of any facts or evidence in
support of the denial of benefits, and such other facts and circumstances as the
Plan Administrator shall deem relevant. If the claimant elects not to make an
oral presentation, such election shall not be deemed adverse to his/her
interest, and the Plan Administrator shall proceed as set forth below as though
an oral presentation of the contents of the claimant's written presentation had
been made.

(iv)         The Plan Administrator shall render a determination within sixth
(60) days of the receipt of the appeal (unless there has been an extension of no
more than sixty (60) days due to special circumstances, provided that the delay
and the special circumstances occasioning it are communicated to the claimant in
writing within the first sixty (60) day period). That determination shall be
accompanied by a written statement presented in a manner calculated to be
understood by the claimant and shall include specific reasons for the
determination and specific references to the pertinent provisions of the Plan on
which the determination is based and a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA. The determination so
rendered shall be binding upon all parties. The Plan Administrator shall provide
such access to, and copies of, documents, records, and other information
relevant to the claimant’s claim for benefits.

(c)          If, after exhausting the appeals process set forth in Paragraph (b)
above, the claimant elects to further appeal the decision of the Plan
Administrator by exercising his/her rights under ERISA, any other applicable
law, or make any claim arising out of this Plan, the claimant shall, if elected
by the Plan Administrator, submit his/her appeal to arbitration (hereinafter
“Claim”) in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) then in effect. By
participation in this Plan, each claimant acknowledges and agrees that his/her
right to seek relief and remedies in a federal or state court, including, but
not limited to a jury trial, shall in that event be waived. The time limitation
for submitting a Claim to arbitration shall be thirty (30) days from the date of
the receipt of the final determination of the Plan Administrator.

The arbitration shall be conducted by a single arbitrator chosen by mutual
agreement of the claimant and the Plan Administrator, or absent such an
agreement, a single arbitrator shall be selected by AAA in accordance with its
National Rules for the Resolution of Employment Disputes then in effect. The
arbitrator shall conduct such arbitration in accordance with the procedural and
substantive law as would be applicable if such Claim had been brought in a
federal district court or state court and heard by a judge sitting without a
jury,

 

4

 


--------------------------------------------------------------------------------


 

including, but not limited to, the law applicable to discovery, standards of
review, relief, and remedies. The arbitrator’s fees shall be borne by the
Company. The claimant shall be responsible for all filings fees and costs, but
in no event in an amount greater than the filing fee that would have been
applicable if the appeal had been filed in court. The claimant and the Company
shall be responsible separately for the costs and expenses of their own
attorney’s fees and related costs. The arbitration shall be conducted in a
mutually convenient location, and absent agreement, within fifty (50) miles of
Arden Hills, Minnesota. The decision of the arbitrator shall be in writing,
final and binding upon the parties, and judgment upon such decision may be
entered in any court of competent jurisdiction in the State of Minnesota.  

5.

Operation and Administration of the Plan

5.1          Authority and Responsibility. The Plan Administrator shall have the
sole and exclusive discretionary authority to determine eligibility for benefits
under this Plan, to interpret and construe the terms of this Plan, and to
determine all questions arising in connection with the administration,
interpretation, and application of this Plan. The Plan Administrator shall
remedy any ambiguity, inconsistency or omission in its sole and complete
discretion. The Plan Administrator’s interpretation, construction or
determination, as the case may be, shall be conclusive and binding on all
parties. Such authority shall include, but shall not be limited to, the
following:

(a)          appointment of qualified accountants, actuaries, consultants,
administrators, counsel, appraisers, or other persons it deems necessary or
advisable, who shall serve the Plan Administrator as advisors only and shall not
exercise any discretionary authority, responsibility or control with respect to
the management or administration of this Plan;

(b)          adoption of forms and regulations for the efficient administration
of this Plan which are consistent with this Plan;

(c)          remedy of any inequity resulting from incorrect information
received or communicated, or of administrative error;

(d)          settlement or compromise of any claims or debts arising from the
operation of this Plan and the commencement of any legal action or
administrative proceeding; and

(e)          enrollment of a Participant in this Plan, distribution and receipt
of Plan administration forms and compliance with all applicable governmental
reporting and disclosure requirements.

 

5.2

Records and Reports.

(a)          The Plan Administrator shall keep a record of its proceedings and
acts and shall keep books of account, records and other data necessary for the
proper administration of this Plan.

 

5

 


--------------------------------------------------------------------------------


 

 

(b)          The Plan Administrator shall furnish each Participant and
beneficiary, if applicable, with such information as may be required by him/her
for tax or other purposes in connection with this Plan.

5.3          Required Information. A Participant or beneficiary who is entitled
to a benefit under this Plan shall furnish such forms, information and data as
requested by the Plan Administrator which is necessary or desirable for the
proper administration of this Plan. A failure on the part of any Participant or
beneficiary to comply with such request within a reasonable period of time shall
be sufficient grounds for delay in the payment of benefits until the form,
information or data requested is received. The records and/or determination of
the Company as to a period or periods of employment, termination of employment
and the reason therefore, leaves of absences, reemployment, and post-employment
activity shall be conclusive on all persons.

5.4          Payment of Expenses of Plan. The Company shall pay all of the
administrative expenses of this Plan, including but not limited to, all fees and
retainers of accountants, counsels, actuaries, consultants, administrators or
other specialists.

6.

Amendment and Termination

6.1          Amendment. The Company may amend or otherwise modify this Plan at
any time, in its sole discretion, in whole or in part, either retroactively or
prospectively without regard to the tax effect on any Participant or
beneficiary.

6.2          Termination. The Company may terminate this Plan, in its sole
discretion, at any time without regard to the tax effect on any Participant or
beneficiary. Written notification of such action shall be given to each
Participant and beneficiary of a deceased Participant. Thereafter, no further
deferred compensation shall be permitted to be made under this Plan.

6.3          No Acceleration. Notwithstanding anything in this Plan to the
contrary, no acceleration of the time or schedule of any payment under the Plan
shall be permitted except as provided under Code Section 409A and guidance
issued thereunder

7.

General Provisions

7.1          Severability. Should any provision of this Plan or any procedures
adopted thereunder be deemed or held to be unlawful or invalid for any reason,
such fact shall not adversely affect the other provisions or procedures, unless
such invalidity shall render impossible or impractical the functioning of this
Plan and, in such case, the Company or the Plan Administrator, as applicable,
shall immediately adopt a new provision or procedure to take the place of the
one held illegal or invalid.

7.2          Reliance on Data and Consents. The Company, the Plan Administrator
and all other persons or entities associated with the administration of this
Plan may reasonably rely on the truth, accuracy and completeness of all data
provided by a Participant and beneficiary of a deceased Participant.
Furthermore, the Company, the Plan Administrator and all other persons or
entities associated with the administration of

 

6

 


--------------------------------------------------------------------------------


 

this Plan may reasonably rely on all consents, elections and designations filed
with this Plan by any Participant, beneficiary of any deceased Participant, or
the representatives of such persons, without duty to inquire into the
genuineness of any such consent, election or designation. None of the
aforementioned persons or entities associated with the operation of this Plan
shall have any duty to inquire into any such data, and all may rely on such data
being current to the date of reference, it being the duty of each Participant
and beneficiary to advise the appropriate parties of any change in such data.

7.3          Titles and Headings. The titles and headings of the Sections in
this instrument are for convenience of reference only and, in the event of any
conflict, the text rather than such titles or headings shall control.

7.4          Notices. Any notice or document relating to this Plan required to
be given to or filed with the Plan Administrator or the Company shall be
considered as given or filed if delivered or mailed by registered or certified
mail, postage prepaid, to the Company.

7.5          Waiver of Notice. Any notice required under this Plan may be waived
by the person entitled to notice.

7.6          Effect on Other Employee Benefit Plans. Any benefit paid or payable
under this Plan shall not be included in the compensation of a Participant for
purposes of computing benefits under any employee benefit plan maintained or
contributed to by the Company, except as may otherwise be required under the
terms of such employee benefit plan.

IN WITNESS WHEREOF, and in evidence of the adoption of this Plan, the Company
has caused this Plan to be executed by its duly authorized officer this 26th day
of April, 2006.

  INTRICON CORPORATION       By:    /s/   Mark S. Gorder

--------------------------------------------------------------------------------

    Title:    President & CEO

--------------------------------------------------------------------------------

 









7


--------------------------------------------------------------------------------